DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Non-Patent Literature “A Hybrid Approach to Entity Extraction in Code-Mixed Social Media Data”).
As per claims 1, 11 and 20, Gupta et al. discloses:
A method of interchanging code-mixed words and uni-language words ('INTRODUCTION' section; 'Code-mixing refers to the mixing of two or more languages or language varieties. Code switching and code mixing are interchangeably used by the peoples'), the method comprising: 
identifying, by a translation device, two or more portions of a target word, wherein the target word is one of a code-mixed word and a uni-language word ('RESULT & ANALYSIS' section; 'An entity extraction model for English-Hindi & English-Tamil language pair are trained by using CRF as base classifier. We test our system on the test data for the concerned language pair. The proposed approach was used to extract the entity from both the language pair data'); 
determining, by the translation device, one or more equivalent words corresponding to at least one portion of the two or more portions, wherein the one or more equivalent words are in at least one predetermined target language  ('Word normalization' section); 
selecting, by the translation device, at least one equivalent word from the one or more equivalent words, based on a context of the target word within a sentence comprising the target word (subsection 'Context word' under section 'FEATURE EXTRACTION') ; and 
replacing, by the translation device, the at least one portion of the two or more portions of the target word with the selected at least one equivalent word ('Word normalization' subsection under section 'FEATURE EXTRACTION' and the “English-Hindi” and “English-Tamil” subsections under Post-Processing – The mixed term is replaced with the equivalent English term from the dictionary).
Claim 11 is directed to a general purpose computer implementing the method of claim 1, so is rejected for similar reasons. The CFR++ classifier utilized is explicitly software running on a computer.
Claim 20 is directed to a computer readable medium containing instructions causing a general purpose computer to execute the method of claim 1, so is rejected for similar reasons. The CFR++ classifier utilized is explicitly software running on a computer.

As per claim 2, Gupta et al. discloses all of the limitations of claim 1 above. Gupta et al. further discloses:
at least one remaining portion of the two or more portions is an ending phoneme corresponding to a verb (“Prefix and Suffix” under the “Feature Extraction” section – suffixes, including those for verbs, are stripped as part of classification).

As per claims 5 and 14, Gupta et al. discloses all of the limitations of claims 1 and 11 above. Gupta et al. further discloses:
the at least one predetermined target language corresponds to a user preference (“English-Hindi” and “English-Tamil” subsections under Post-Processing – The mixed term is replaced with the equivalent English term from the dictionary and the dictionary is a choice of the designers, who are users).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Non-Patent Literature “A Hybrid Approach to Entity Extraction in Code-Mixed Social Media Data”)
As per claims 3 and 12, Gupta et al. discloses all of the limitations of claims 1 and 11 above. Gupta et al. further discloses:
(“Prefix and Suffix” under the “Feature Extraction” section – suffixes, including those for verbs, are stripped as part of classification).
Gupta et al. fails to disclose:
the at least one predetermined target language is determined based on the at least one portion that is an ending phoneme.
However, It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the target language based on the language of the suffix, since it has been held to be within the general skill of a worker in the art to select a known material (target) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Non-Patent Literature “A Hybrid Approach to Entity Extraction in Code-Mixed Social Media Data”) in view of Bhat et al. (Non-Patent Literature “Universal Dependency Parsing for Hindi-English Code-switiching”).
As per claims 4 and 13, Gupta et al. discloses all of the limitations of claims 1 and 11 above. Gupta et al. fails to disclose:
the two or more portions are identified using a bidirectional Long Short Term Memory (LSTM).
However, Bhat et al. in the same field of endeavor teaches:
the two or more portions are identified using a bidirectional Long Short Term Memory (LSTM) (Section 2.1 – language detection of words is done via a Bi-LSTM)
It would be obvious for a person having ordinary skill in the art to modify the method and apparatus of Gupta et al. with the Bi-LSTM of Bhat et al. because it is a case of simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 6-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or suggest the combination of limitations “identifying a derivative word for a portion of the at least one portion to be replaced, wherein the derivative word is in a native language associated with the portion”.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677